Order granting plaintiffs a temporary injunction modified as hereinafter provided and, as so modified, affirmed. In view of the extensive operations of the four Brazilian corporations and the possible effect of the broad injunction granted herein the injunction is modified in the following particulars: Provision should he made for the sale of the lands in the normal and ordinary course of business. No such sale shall be made to any one person or corporation involving more than 180 acres. The, proceeds of sale si-all be deposited with the National City Bank of New York, Sao Paulo Branch, as escrow agent, subject to withdrawal only upon the joint instructions of attorneys Henry Cohen and Inzer B. Wyatt, except that payments from such proceeds may he made for (a) salaries at existing levels, (fa) taxes, and (e) money obligations incurred in the regular course of business. The foregoing, however, shall not authorize disbursements of such proceeds in the payment of obligations (other than salaries at existing levels as herein provided) to defendant, his wife, or any of his children or childron-in-law. Provision may be included in the order to be settled hereon providing for early trial. No costs. Present — ■ Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.; Dore, J. P., and Cohn, J., dissent insofar as the order is modified and vote to affirm. Settle order on notice. [See 282 App. Div. 683.]